DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed October 27, 2020 is acknowledged and has been entered.  Claims 2, 3, 5, 6, 8-17, 20-26, 28, 29, 31-33, 36-42, 45, 46, 49, 50, 56-59, 63, 64, 66, and 67 have been canceled.   Claims 1, 4, 7, 18, 19, 27, 30, 34, 35, 43, 44, 47, 48, 51-55, 60-62, and 65 are now pending in the instant application.    

2.	Applicant’s election of Group I, claims 1, 4, 7, 18, 19, 27, 30, 34, 35, 43, 44, 47, 48, 51, 52, 60, and 65, species election-SEQ ID NO: 1, 6, 8, 9, 28-31, in the reply filed on October 27, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 53-55, 61 and 62 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2020.

4.	Examiner notes that SEQ ID NO: 1, 6, 8, 9, 23, 28-32, 50, 53, 54, 88 and 97 have been examined/searched in the instant application.



6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


7.	Claims 18 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18(b), (c), (d), the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 35 recites the limitation "parasite" in line 35.  There is insufficient antecedent basis for this limitation in the claim.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4, 7, 18, 19, 30, 34, 60, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (WO2011/100508-A2) in view of Mavoungou et al (Journal of Infectious Diseases, 2007, 195:1521-1531).
Mason et al discloses immunoassemblin protein complex for use as a vaccine against HCV. The complex of Mason et al comprises a first fusion protein comprising an immunoglobulin heavy chain constant region coupled to a first viral glycoprotein, and a second fusion protein comprising an immunoglobulin light chain constant region coupled to a second viral glycoprotein.   
[0010] Compositions of the invention are recombinant glycoproteins produced as fusion proteins of selected glycoproteins and specific antibody regions. The compositions present a heterodimeric glycoprotein that form a tetramer as schematically represented in FIG. 1. The polypeptide complexes comprise two fusion proteins, a first fusion protein comprises an 
immunoglobulin light chain polypeptide coupled to a first glycoprotein or segment thereof, for example an HCV El or E2 glycoprotein. The second fusion protein comprises an immunoglobulin heavy chain polypeptide coupled to a second glycoprotein or segment thereof, for example an HCV El or E2 glycoprotein. The first and second fusion proteins associate to form a heterodimer that further associates to form a tetramer comprising two heterodimers. In certain embodiments, the glycoproteins or glycoprotein segments are derived from HCV.
[0011] In other aspects, the immunoglobulin polypeptide segments are derived from polypeptides that comprise antibody constant regions. Conventional antibodies are large multi-subunit protein molecules comprising at least four polypeptide chains. For example, human IgG has two heavy chains and two light chains that are disulfide bonded to form H and VL domains is produced by the combinatorial rearrangement of gene segments. C regions include the light chain C regions (referred to as C1 regions) and the heavy chain C regions (referred to as CH1, CH2, and CH3 regions).
[0012] Certain embodiments of the invention are directed to polypeptide compositions comprising a first polypeptide comprising a carboxy terminal immunoglobulin heavy chain polypeptide and an amino terminal first glycoprotein polypeptide; and a second polypeptide
comprising a carboxy terminal light chain immunoglobulin polypeptide and an amino terminal second glycoprotein polypeptide, wherein the first and second glycoprotein is in a complex forming at least one heterodimeric glycoprotein.  
[0014] Further embodiments include methods of producing a protein complex comprising: (a) expressing in a plant cell (i) a first polypeptide comprising, from a carboxy terminus to amino terminus, an immunoglobulin heavy chain segment fused to a first glycoprotein segment encoded by a first polypeptide encoding segment, and (ii) a second polypeptide comprising, from a carboxy terminus to amino terminus, an immunoglobulin light chain segment fused to second glycoprotein segment encoded by a second polypeptide encoding segment; and/or (b) isolating a protein complex comprising the first polypeptide and second polypeptide 
[0051] In certain aspects, glycoprotein peptide segments can be derived from HCV, i.e., HCV El and E2 glycoproteins. The immunoglobulin polypeptide segments can be derived from polypeptides that comprise the constant regions of antibodies. Conventional antibodies are large multi-subunit protein molecules comprising at least four polypeptide chains. For example, human IgG has two heavy chains (denoted by a subscript H) and two light chains (denoted by a subscript L) that are disulfide bonded to form the functional antibody. The size of a conventional IgG is about 150 kD. The heavy and light polypeptide chains of antibodies comprise variable (V) regions that directly participate in antigen interactions, and constant (C) regions that provide structural support and function in non-antigen-specific interactions with immune effectors. In vivo, a diverse primary repertoire of V genes that encode the VH and VL domains is produced by the combinatorial rearrangement of gene segments. C regions include the light chain C regions (referred to as Cl regions) and the heavy chain C regions (referred to as CH1, CH2, and CH3 regions).  (see also Example 2)   The prior art teaches the claimed invention except for the antigen being a parasite.   
However, Mavoungou et al teach, “The recent demonstration that purified natural killer (NK) cells lyse Plasmodium falciparum-parasitized red blood cells (Pf-pRBCs) suggests that innate immunity is important in malaria. NK cell killing—presumably an early host response to infection—requires intimate contact between NK natural cytotoxicity receptors (NCRs) and ligands expressed on the surface of Pf-pRBCs. We investigated whether the Duffy binding-like (DBL)-lα domain of P. falciparum erythrocyte membrane protein-1 (PfEMP-1) expressed on parasitized erythrocytes PfpRBCs susceptible to NK cell lysis. We showed that with NKp30-immunoglobulin and NKp46-immunoglobulin fusion proteins and DBL-lα peptides NCRs are involved in the NK cell-Pf-pRBC interaction. This interaction was direct, specific, and functional, leading to perforin production and granzyme B release. The prior treatment of NK cells with DBL-lα peptides abolished both this interaction and killing activity, suggesting that DBL-lα-NCRs interaction is the key recognition mechanism leading to parasite killing by NK cells.” (abstract; see also Materials and Methods, p. 1522)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of the prior art to prepare a protein complex that comprises multiple fusion proteins (immunoglobulin and antigen).  The addition of more than a single antigen in a fusion protein susceptible to be used in vaccines does not involve any inventive step.  The skilled person, aware of the teachings of the prior art would only have to apply common knowledge and routinely used techniques automatically and in a straightforward manner come (i.e. reasonable expectation of success) in achieving the claimed subject-matter, without the need of applying any inventive skills.  Mavoungou et al teach antigens from Plasmodium suitable for use in vaccine are well-known in the art, such as e.g. the antigens presented at the surface of the parasite in different stages in the life cycle of the parasite, such a e.g. the antigen Pfs FKO (see e.g. Mavoungou et al). Fusion proteins comprising such antigens from Plasmodium linked to immunoglobulins are even known in the art.   The claimed invention is prima facie obvious in view of the combined teachings of the prior art, absent any convincing evidence to the contrary.
10.	Claims 27, 34, 43, 44, 47, 48, 51, and 52 are objected to because they depend from a rejected claim.

11.	No claims are allowed.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645